Citation Nr: 0415497	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-16 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the RO in Boston, 
Massachusetts which, in pertinent part, denied service 
connection for a low back disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  The veteran contends that he currently has a low 
back disability which was incurred in service.  The evidence 
reflects that the veteran was treated for low back pain in 
service on several occasions.  The medical evidence also 
shows that the veteran suffered several post-service back 
injuries.

The veteran underwent a VA examination in February 2000.  The 
examiner indicated that he had not reviewed the veteran's 
service medical records, as none were present in the claims 
file.  The service medical records were subsequently received 
from the National Personnel Records Center.  As such, the 
Board finds that another examination is in order.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The veteran should be afforded a VA 
examination by an orthopedist to 
determine the nature, severity, and 
etiology of any current low back 
disability.  In addition to x-rays, any 
other necessary tests and studies should 
be performed.  The examiner should review 
the claims folder in conjunction with the 
examination.  The examiner should be 
asked to identify all current 
disabilities of the low back.  Following 
the examination the examiner is requested 
to render an opinion as to whether it is 
as likely as not that any current low 
back disability is related to service.  A 
complete rational for any opinion 
expressed should be included in the 
report.

3.  Thereafter, RO should readjudicate 
the veteran's claim.  If the claim 
remains denied, the RO should provide the 
veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond before the 
case is returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




